Title: To George Washington from Lieutenant Colonel John Laurens, 2 September 1778
From: Laurens, John
To: Washington, George


          
            (Private)Sir
            Providence 2d [September] 1778.
          
          I had the honor of writing to Your Excellency previous to the Action of the 29th. my
            letter was committed to the care of Major Gibbes—and he destroyed it as soon as the
            engagement commenced, to guard against accidents—As Your Excellency has already received
            minute accounts of the transactions of that day from those who saw them in a more
            collective View, than the nature of my command afforded me—any farther relation is
            rendered unnecessary. I shall confine myself therefore to congratulating your Excellency
            on the happy termination, of an expedition which at one period was threatened with the
            most tragical Catastrophe—The Advantages gained in the affair of Portsmouth, and the
            brilliant retreat which succeeded it—by doing honor to the american Arms, consoled us in
            some degree for the loss of our grand object—The movements which your Excellency has
            observed at New York—the arrival of Seventy Sail of Vessels in the Road of Newport—the
            appearance of twenty Sail of[f] Boston—are circumstances which keep us in suspence with
            respect to the enemys intentions—General Greene has requested that I would remain in
            this quarter ’till they can be interpreted—in the mean time—as he agrees with me that if
            the enemy mean to act offensively here, a few days preparation will be required—I have
            thought it incumbent on me, as part of the commission with which Your Excellency honored
            me, to wait on Count D’Estaing—and ask if he has any dispatches for Head Quarters—it
            will be my greatest happiness if I can be useful in explaining the causes of mutual
            Jealousy and Uneasiness which have subsisted between the Officers of the allied powers
            here—and be any ways instrumental in restoring that harmony which the common interest
            requires.
          I foretold to the Marquis, the influence which the Counts departure from the Road of
            Newport wd probably have upon the minds of the people—the danger of its reviving those
            absurd prejudices which we inherited from the british nation—unhappily the mischief has
            become more extensive by the unguarded expressions of some men of rank—who listened to
            their chagrin rather than good policy—Reflection however begins to induce a more
            cautious behavior; and I am in hopes that the confidence of the people in our new allies
            will be restored.
          
          The Count’s Sensibility was much wounded by the manner in which the American protest
            was delivered to him—in a letter to Genl Sullivan he declares that this paper imposed on
            the Commander of the Kings Squadron the painful but necessary law of profound
            silence—that he had taken occasion however relatively to some other business—to acquaint
            him that if the Council of Boston accepted his offer—(which was to repair to Rhode
            Island at the Head of his land Troops & receive Genl Sullivans orders)—he would
            promise the most implicit obedience on the part of his troops and set them the example
            of it—that the extreme sensibility which composed the french national character, in
            every thing that relates to their honor—required that the french commander in chief shd
            by his Sentiments for the American General, and by a conspicuous measure, announce that
            french delicacy could not be wounded in a moment of passion, which arose from
            disappointment felt alike by both parties—in a postscript he requests that the Marquis
            de la fayette may explain matters between them.
          the expressions of the Count’s Letter are rather obscure—but by discovering an
            inclination to make great personal sacrifices—is in my opinion a foundation, for
            restoring harmony and a good understanding—Genl Sullivans Answer, I hope will improve
            it. I have the honor to be with the greatest attachment and respect Your Excellencys
            most obedt Servt
          
            John Laurens.
          
          
            If I have not taken the precaution to mark particular letters, private—the contents will have announced to Your Excelly which
              were not intended as official. if I recollect right the two first only were marked on
                public Service.
          
        